Case 1:19-cv-00628-JPH-MG Document 72 Filed 08/26/21 Page 1 of 7 PageID #: 1615




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 LAURA MARTIN Individually, and as           )
 Personal Representative of the Estate of    )
 Z.M., her deceased minor daughter,          )
 ELBERT MARTIN,                              )
 LINDA MARTIN,                               )
                                             )
                          Plaintiffs,        )
                                             )
                     v.                      )    No. 1:19-cv-00628-JPH-MG
                                             )
 FORD MOTOR COMPANY,                         )
 BRIAN BOZIK solely in his capacity as       )
 biological father of Z.M.,                  )
                                             )
                          Defendants.        )

    ORDER GRANTING DEFENDANT'S MOTION FOR PARTIAL SUMMARY
                         JUDGMENT

       A Ford Explorer was rear-ended in an accident that involved the death of

 seven-year-old passenger Z.M. Z.M.'s family has sued Ford, alleging that a

 defect in the vehicle caused Z.M.'s death. Ford has filed a motion for partial

 summary judgment, arguing that the undisputed evidence shows that

 Nonparty Robert Kearney was negligent. Dkt. [56]. For the reasons below, that

 motion is GRANTED.

                                          I.
                                Facts and Background

       Because Ford has moved for summary judgment under Rule 56(a), the

 Court views and recites the evidence "in the light most favorable to the non-

 moving party and draw[s] all reasonable inferences in that party's favor."

 Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009) (citation omitted).


                                         1
Case 1:19-cv-00628-JPH-MG Document 72 Filed 08/26/21 Page 2 of 7 PageID #: 1616




       On October 13, 2017, Robert Kearney crashed into the back of the

 Martin family's 2014 Ford Explorer, which Plaintiff Linda Martin was driving.

 Dkt. 58-18 at 11:17-21; dkt. 57 at 2–3; dkt. 58-3 at 4. Linda's husband,

 Elbert, sat in the Explorer's front passenger seat with their granddaughter, 7-

 year-old Z.M., directly behind Linda. Id. After the initial rear-end collision, the

 Explorer spun across highway traffic and lightly struck a third vehicle. Id. The

 Explorer's rear then collided with the concrete barrier in the middle of the

 highway, stopping the vehicle. Id. at 4, 17.

       During the accident, the driver's seat bent backwards, and Ms. Martin's

 head hit Z.M.'s head. Id. at 20, 24–26. Z.M. died of her injuries one week

 later. Id. at 14. The Marion County Coroner's Office identified blunt-force

 head injuries as the cause of Z.M.'s death. Dkt. 58-4 at 7.

       Accident-reconstruction experts determined that, at the time of the

 accident, Mr. Kearney was "weaving between lanes" and traveling around 75

 miles per hour. Dkt. 58-5 at 13–14. For these actions, he pleaded guilty to

 reckless homicide in Indiana state court. Dkt. 58-8; dkt. 58-9; dkt. 58-10. Mr.

 Kearney has admitted under oath that he "missed the cars in front of [him]"

 and "didn't see the cars stopped." Dkt. 58-18 at 25:4–7, 69:10–15.

       Plaintiffs sued Ford for products liability, negligence, and gross

 negligence, dkt. 1-1; dkt. 33, and Ford removed the case to this Court, dkt. 1.

 Plaintiffs did not name Mr. Kearney as a defendant, but Ford named him as a

 nonparty potentially at fault in its affirmative defenses. Dkt. 35 at 16 ⁋ 4.

 Ford then moved for partial summary judgment on punitive damages and Mr.


                                          2
Case 1:19-cv-00628-JPH-MG Document 72 Filed 08/26/21 Page 3 of 7 PageID #: 1617




 Kearney's negligence. Dkt. 56. Plaintiffs have since withdrawn their claim for

 punitive damages, dkt. 68, leaving only Ford's motion for summary judgment

 on its affirmative defense.

                                        II.
                                  Applicable Law

       Summary judgment shall be granted "if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law." Fed. R. Civ. P. 56(a). The moving party must

 inform the court "of the basis for its motion" and specify evidence

 demonstrating "the absence of a genuine issue of material fact." Celotex Corp.

 v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

 burden, the nonmoving party must "go beyond the pleadings" and identify

 "specific facts showing that there is a genuine issue for trial." Id. at 324.

       In ruling on a motion for summary judgment, the Court views the

 evidence "in the light most favorable to the non-moving party and draw[s] all

 reasonable inferences in that party's favor." Zerante, 555 F.3d at 584 (citation

 omitted). Indiana substantive law governs this case, so the Court must do its

 "best to predict how the Indiana Supreme Court would decide" the issues.

 Webber v. Butner, 923 F.3d 479, 480–82 (7th Cir. 2019)

                                        III.
                                      Analysis

       "Under Indiana's Comparative Fault Act, a defendant may reduce [its]

 tort liability by showing that the plaintiff's damages were caused in full or in

 part by a non-party." Allied Signal, Inc. v. Acme Service Corp., 946 F.2d 1295,


                                          3
Case 1:19-cv-00628-JPH-MG Document 72 Filed 08/26/21 Page 4 of 7 PageID #: 1618




 1296 (7th Cir. 1991); see Ind. Code § 34–51–2–14. The Comparative Fault Act

 "require[s] consideration of the fault of all persons who caused or contributed

 to cause the harm." Green v. Ford Motor Co., 942 N.E.2d 791, 795 (Ind. 2011)

 (internal citations omitted). "The determination and allocation of each party's

 proportionate fault is a question for the trier of fact, except where there is no

 dispute in the evidence and the fact finder could come to only one conclusion."

 Id.

       Here, the parties agree that allocation of fault is for a jury to decide. Dkt.

 68 at 8; dkt. 66 at 1. Ford argues that it is entitled to partial summary

 judgment because Mr. Kearney's negligence is established as a matter of law.

 Dkt. 57 at 22–23; dkt. 66 at 1. Plaintiffs respond that there are disputed

 issues regarding whether Mr. Kearney was a proximate cause of Z.M.'s injuries

 and death. Dkt. 68 at 1.

       In comparative fault actions, the "jury may allocate comparative fault

 only to those actors whose fault was a proximate cause of the claimed injury."

 Green, 942 N.E.2d at 795. To be considered a proximate cause, Mr. Kearney's

 "negligent act must have set in motion a chain of circumstances that in natural

 and continuous sequence le[d] to the resulting injury." Carey v. Ind. Physical

 Therapy, Inc., 926 N.E.2d 1126, 1129 (Ind. Ct. App. 2010).

       Plaintiffs' experts found that the initial impact with Mr. Kearney's vehicle

 set in motion a chain of events that culminated with Plaintiffs' Explorer

 colliding with the concrete median. Accident reconstructionist Paul Lewis'

 report explains that, "[a]s a result of the interaction with [Kearney's] Chevrolet,"


                                          4
Case 1:19-cv-00628-JPH-MG Document 72 Filed 08/26/21 Page 5 of 7 PageID #: 1619




 Plaintiff's Ford spun counterclockwise, towards the center median divider.

 Dkt. 58-3 at 17. And engineer Steven Meyer's report refers to the events as an

 "accident sequence," dkt. 58-6 at 8, and concluded that Plaintiffs' Explorer,

 "was struck from behind by [Kearney's vehicle] causing the Ford Explorer to

 spin out and impact the center divider," id. at 4.

       Plaintiffs point to Mr. Lewis' report as evidence that Z.M.'s head injuries

 were not caused by the initial contact with Mr. Kearney's vehicle, but instead

 were caused by the failure of the Explorer's seat following its collision with the

 concrete median. See dkt. 58-3 at 20 ("The initial rear impact . . . [was] not

 causal nor contributory to [Z.M.'s] fatal head injuries."). This report, however,

 does not deny that Mr. Kearney's actions "set in motion a chain of

 circumstances that in natural and continuous sequence le[d] to the resulting

 injury." Carey, 926 N.E.2d at 1129. And Mr. Kearney admitted as much

 under oath when he stated that he "missed the cars in front of him," and that,

 had he seen the cars, "[the accident] probably wouldn't have been as bad as it

 was." Dkt. 58-18 at 68:10–15.

       Thus, because "there is no dispute in the evidence" that Mr. Kearney's

 actions at least "contributed to cause" Plaintiffs' harm, Ford is entitled to

 summary judgment on that issue. See Green, 942 N.E.2d at 795. As Ford

 acknowledges, the allocation of fault is a task reserved for the jury. See id.

 ("The Comparative Fault Act entrusts the allocation of fault to the sound

 judgment of the fact-finder.").




                                          5
Case 1:19-cv-00628-JPH-MG Document 72 Filed 08/26/21 Page 6 of 7 PageID #: 1620




                                      IV.
                                   Conclusion

       Ford's motion for partial summary judgment on Nonparty Robert

 Kearney's negligence is GRANTED. Dkt. [56]. Magistrate Judge Garcia is

 asked to hold a status conference to discuss settlement and trial readiness.

 SO ORDERED.

Date: 8/26/2021




                                        6
Case 1:19-cv-00628-JPH-MG Document 72 Filed 08/26/21 Page 7 of 7 PageID #: 1621




 Distribution:

 Mark H. Boyle
 DONOHUE BROWN MATHEWSON & SMYTH
 boyle@dbmslaw.com

 Jeff S. Gibson
 WAGNER REESE, LLP
 jgibson@wagnerreese.com

 Francisco Guerra, IV
 WATTS GUERRA LLP
 fguerra@wattsguerra.com

 Jason Ruskin Reese
 WAGNER REESE, LLP
 jreese@WagnerReese.com

 Kevin C. Schiferl
 FROST BROWN TODD LLC (Indianapolis)
 kschiferl@fbtlaw.com

 Blake N. Shelby
 FROST BROWN TODD LLC (Indianapolis)
 bshelby@fbtlaw.com

 Shalimar S. Wallis
 WATTS GUERRA LLP
 swallis@wattsguerra.com


 Magistrate Judge Garcia




                                      7
